Mr. Justice Benson
delivered the opinion of the court.
1. Respondents move to dismiss the appeal for the reason that the Multnomah County Court has disposed of the matter by a decree awarding the child in question to them under a petition for the adoption of the hoy. An investigation discloses that this proceeding was begun in the Circuit Court on March 13,1917, and that before answering herein defendants filed a petition in the County Court asking for the adoption of the child upon the ground that the father had abandoned it. The decrees were both made and entered on March 23d. Since the appeal was perfected in this case a writ of review has been issued and is now pending in the Circuit Court in the adoption proceedings. This state of facts is not grounds for the dismissal of an appeal: 4 C. J. 586. The motion is therefore denied. - Denied.
Mr. Chief Justice McBride, Mr. Justice Burnett and Mr. Justice Harris concur.